Citation Nr: 0927450	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-08 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for respiratory 
condition, to include asbestosis and chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for disc/back problems.  

3.  Entitlement to service connection for senile cataracts 
and glaucoma, claimed as residuals of eye injury.  

4.  Entitlement to service connection for high blood 
pressure.  

5.  Entitlement to service connection for diabetes mellitus, 
type II.  

6.  Entitlement to service connection for anemia.  

7.  Entitlement to service connection for chronic fatigue 
syndrome.  

8.  Entitlement to service connection for skin rash.

REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1951 to September 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Tiger Team in Cleveland, Ohio.  The file was then permanently 
transferred to the RO in Louisville, Kentucky.

The Veteran testified before the undersigned via video 
teleconference in April 2009.  A transcript has been 
incorporated into the record.  The record was held open for 
30 days so that the Veteran may submit more evidence.  The 
Veteran signed an April 2009 waiver of RO consideration and 
submitted additional medical testing results.  

As discussed further below, in November 2008, the Veteran 
withdrew the appeal for several issues.  The Board notes that 
the remaining issue has been recharacterized as respiratory 
condition to include asbestosis and COPD, as is given on the 
title page.

The service connection for respiratory condition, to include 
asbestosis and COPD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

By means of a November 2008 statement, and prior to the 
promulgation of a decision in this case, the Veteran 
requested withdrawal of the issues of entitlement to service 
connection for disc/back problems; senile cataracts and 
glaucoma, claimed as residuals of eye injury; high blood 
pressure; diabetes mellitus, type II; anemia; chronic fatigue 
syndrome; and skin rash.   


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issues of entitlement to service connection for 
disc/back problems; senile cataracts and glaucoma, claimed as 
residuals of eye injury; high blood pressure; diabetes 
mellitus, type II; anemia; chronic fatigue syndrome; and skin 
rash have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal-Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for 
appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In the case at hand, the Veteran submitted a July 2004 claim 
listing chronic fatigue, shortness of breath, constant cough, 
lung condition, anemia, left-eye injury, diabetes, high blood 
pressure, disc problem/back problems, skin rash, and exposure 
to asbestosis.

The rating decision issued in February 2005 denied service 
connection for all claimed disabilities:  COPD (claimed as 
lung condition, shortness of breath, emphysema, and constant 
cough); disc/back problems; senile cataracts and 
glaucoma(claimed as left eye injury); high blood pressure; 
type II diabetes mellitus; anemia; chronic fatigue syndrome; 
and skin rash.

The Veteran's October 2005 notice of disagreement pertained 
to all eight issues listed in the rating decision.  The March 
2007 statement of the case also pertained to all eight issues 
on appeal.  The Veteran's March 2007 VA Form 9, Substantive 
Appeal, also indicated he was appealing all issues given in 
the statement of the case.  

By means of a statement submitted to the RO in November 2008, 
the Veteran indicated that he wanted to continue the appeal 
of the asbestos claim and the COPD claim and drop the 
remaining issues.   

The Board finds that the Veteran's November 2008 statement 
withdraws from appeal the following service connection 
issues:  disc/back problems; senile cataracts and glaucoma 
(claimed as left eye injury); high blood pressure; type II 
diabetes mellitus; anemia; chronic fatigue syndrome; and skin 
rash.  As the Veteran has withdrawn his appeal as to those 
issues, there remain no allegations of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal on those issues, and 
they are dismissed without prejudice.

Duty to Notify and Duty to Assist

Given the Veteran's expression of intent to withdraw his 
appeal regarding the issues listed above, further discussion 
of the impact of the VCAA on those claims is not necessary.

ORDER

The appeal as to the issue of service connection for 
disc/back problems is dismissed.

The appeal as to the issue of service connection for senile 
cataracts and glaucoma (claimed as left eye injury) is 
dismissed.

The appeal as to the issue of service connection for high 
blood pressure is dismissed.

The appeal as to the issue of service connection for diabetes 
mellitus, type II, is dismissed.

The appeal as to the issue of service connection for anemia 
is dismissed.

The appeal as to the issue of service connection for chronic 
fatigue syndrome is dismissed.

The appeal as to the issue of service connection for skin 
rash is dismissed.


REMAND

Additional development is needed before rendering a decision 
with regard to the claim for service connection for a 
respiratory condition, to include COPD and asbestosis.

During the course of the May 2008 VA examination the Veteran 
informed the examiner that he had been a party to a lawsuit 
against asbestos manufacturers and had already received a 
settlement to some extent for his post-service exposure to 
asbestos.  This was the first reference in the record to an 
objective finding of the Veteran's exposure to asbestos post-
service.  As it was the Veteran himself who brought this to 
the attention of the VA examiner, the Veteran should be asked 
to provide any medical reports, medical examinations, 
asbestos exposure reports, sworn statements as to his 
exposure, and/or depositions provided by and to him in the 
course of that litigation.  Because VA is on notice that 
there may be additional records that may be applicable to the 
Veteran's claim and because these records may be of use in 
deciding the claim, these records are relevant and an attempt 
to obtain them should be made.  38 C.F.R. § 3.159 (2008).

Further, the Board finds that another VA respiratory 
examination is necessary, preferably with an examiner 
different from the one who conducted the May 2008 
examination.  The May 2008 VA examination made the diagnosis 
of asbestosis; however examiner's opinion as to the extent of 
the asbestosis and the etiology of the disease is inadequate.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify and provide any medical 
examinations, medical reports, statements 
by himself or depositions in which he gave 
testimony, regarding his participation in 
a class action lawsuit, which the Veteran 
described himself being a party to, 
against asbestos manufacturers.  All 
attempts to obtain these records must be 
noted in the record and any negative 
response must also be documented.  All 
efforts to obtain any outstanding medical 
records should be fully documented, and if 
any identified records are not available, 
a negative response should be obtained and 
the Veteran should be informed of such so 
that he can obtain and submit them.

2.  Schedule the Veteran for a VA 
pulmonary examination with a Board 
Certified Pulmonologist to determine 
whether there is a causal nexus between 
the Veteran's respiratory disorder, 
asbestosis, and his active military 
service.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review has been accomplished.  All 
appropriate testing should be conducted, 
which includes pulmonary function testing 
(PFT), chest x-rays, and a computed 
tomography (CT) scan of the chest. FEV-1 
score, FEV-1/FVC ratio, and the Diffusion 
Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) 
should also be reported.  Based on a 
review of the claims file and the clinical 
findings of the examination, the examiner 
is requested to provide the following 
findings:

a.  Identify all current respiratory 
disorders;

b.  Determine whether the Veteran 
currently has pleural plaques;

3.  After providing the above findings, 
the examiner is requested to answer the 
following questions:

a.  Does the Veteran currently have 
asbestosis?  If so, provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) the disability had its origin in 
service or is in any way related to the 
Veteran's active service.

b.  Does the Veteran have a respiratory 
disorder that is caused by asbestosis 
and/or pleural plaques?  If so, name the 
disability and provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
the disability had its origin in service 
or is in any way related to the Veteran's 
active service.

All opinions expressed must be supported 
by complete rationale.

4.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
on appeal is not granted, the Veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC) and afforded the appropriate time 
period within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


